—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Lubow, J.), entered June 17, 1991, which, upon a fact-finding order of the same court, dated March 30, 1990, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of stolen property in the fourth degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of 18 months. The appeal brings up for review the fact-finding order dated March 30, 1990.
Ordered that the order of disposition is affirmed, without costs or disbursements.
After the completion of the fact-finding hearing, at which the appellant pleaded guilty to criminal possession of stolen property in the fourth degree, the appellant absconded and failed to appear for the dispositional hearing. The court issued a warrant for his arrest, and the warrant was executed over one year after the date of the fact-finding order. The appellant claims that the juvenile delinquency proceeding should have been dismissed by the Family Court because the statutory requirements for adjourning the proceeding (see, Family Ct Act § 350.1), were not adhered to. This contention is without merit in light of the recent decision of the Court of Appeals in Matter of Jose R. (83 NY2d 388). Accordingly, we affirm the Family Court’s order of disposition. Thompson, J. P., Rosenblatt, Copertino and Hart, JJ., concur.